                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
IBN EL AMIN PASHA,                        :
                                          :
            Petitioner,                   :   Civ. No. 19-3701 (FLW)
                                          :
      v.                                  :
                                          :
BRUCE DAVIS et al.,                       :   MEMORANDUM AND ORDER
                                          :
            Respondents.                  :
_________________________________________ :


FREDA L. WOLFSON, U.S.D.J.

          Petitioner pro se, Ibn El Amin Pasha (“Petitioner”), who is presently incarcerated at New

Jersey State Prison, in Trenton, New Jersey, commenced this proceeding by filing a petition for

writ of habeas corpus, under 28 U.S.C. § 2254. (ECF No. 1.) A habeas petition must include

either a $5.00 filing fee or an application to proceed in forma pauperis. 28 U.S.C. §§ 1914(a),

1915(a); Rules Governing § 2254 Cases, Rule 3, 28 U.S.C.A. foll. § 2254. After filing his

Petition, Petitioner attempted to pay the $5.00 filing fee by check. As this check was made out

to the wrong recipient, however, the Clerk of the Court returned the check to Petitioner. (See

ECF No. 2.) The Court has not yet received a proper filing fee or application to proceed in

forma pauperis.

          Accordingly, IT IS, on this 4th day of April 2019,

          ORDERED that, as the Petition included neither a proper filing fee nor an application to

proceed in forma pauperis, the proceeding is hereby ADMINISTRATIVELY CLOSED; and it is

further
        ORDERED that Petitioner may have this proceeding reopened if, within 30 days of the

entry of this Memorandum and Order, he submits a proper $5.00 filing fee or submits to the

Clerk a complete application to proceed in forma pauperis; and it is further

        ORDERED that upon receipt of a writing from Petitioner stating that he wishes to reopen

this case, and either a complete in forma pauperis application or filing fee, the Clerk will be

directed to reopen this case; and it is further

        ORDERED that the Clerk shall serve this Memorandum and Order on Petitioner by

regular U.S. mail.



                                                              /s/ Freda L. Wolfson
                                                              FREDA L. WOLFSON
                                                              United States District Judge




                                                  2
